     Case 1:19-cv-01168-NONE-EPG Document 18 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GREG GALLEGOS,                                    No. 1:19-cv-01168-NONE-EPG
12                      Plaintiff,                     ORDER ADDRESSING April 14, 2020
                                                       FILING
13          v.
                                                       (Doc. No. 17)
14   DUNNION LAW FIRM,
15                      Defendant.
16

17          Plaintiff, Greg Gallegos, is proceeding pro se in this action. On September 23, 2019, the

18   assigned magistrate judge issued findings and recommendations recommending that this action be

19   dismissed because “[p]laintiff’s claim against the defendant law firm appears to be a state law

20   claim for fraud or malpractice arising out of the defendant’s representation of plaintiff in a

21   personal injury action,” and therefore “[p]laintiff must pursue his state law claim in state court,

22   not federal court.” (Doc. No. 6 at 3.) On January 8, 2020, the previously assigned district judge

23   adopted the findings and recommendations and dismissed this case without prejudice and without

24   leave to amend for lack of subject matter jurisdiction. (Doc. No. 13.)

25          On February 12, 2020, plaintiff filed a document entitled “Certificate of Service #11504.”

26   (Doc. No.15.) Out of an abundance of caution, the court construed that filing as a motion for

27   reconsideration and denied that motion on the ground that plaintiff still had presented no basis for

28   this court to exercise subject matter jurisdiction over his claims. (Doc. No. 16.)
                                                       1
     Case 1:19-cv-01168-NONE-EPG Document 18 Filed 05/14/20 Page 2 of 2

 1          On April 14, 2020, plaintiff filed yet another document entitled “Certificate of Service

 2   #11504,” attaching some of the same materials he attached to his February 12, 2020 filing. (Doc.

 3   No. 17.) The court has reviewed the newest filing and once again concludes that it does not

 4   provide a basis for reconsideration of the order of dismissal. As mentioned, plaintiff’s case was

 5   dismissed for lack of subject matter jurisdiction. Nothing in his recent filing indicates why this

 6   court has federal question or diversity jurisdiction over the claims in this case. Therefore, again

 7   construing plaintiff’s document (Doc. No. 17), as a motion for reconsideration, that motion is

 8   DENIED. The court will disregard further filings of this nature in this closed case and no further

 9   orders will issue.

10   IT IS SO ORDERED.
11
        Dated:     May 13, 2020
12                                                        UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
